MEMORANDUM BT THE COURT
The plaintiff’s petition seems from facts alleged to be one for salvage. The petition discloses that the plaintiff was second mate of the Shipping Board vessel Arv/ndo during the World War. Allegations of the disloyalty of the captain of the vessel appear, coupled with a charge that the captain failed or refused to “ navigate ” the vessel on a voyage from Baltimore, Maryland, to Bio de Janeiro, and that the plaintiff, with the consent of the crew, assumed command and did successfully bring her into the port of Bio de Janeiro. It is further alleged that subsequent to the arrival of the vessel at Bio de Janeiro the captain entered into unlawful communication with certain submarine commanders, seeking the' destruction of the vessel on hqr homeward voyage. The vessel, it is asserted, was laden with a valuable cargo, and through the extraordinary skill and seamanship of the plaintiff as a navigator the vessel successfully accomplished the voyage, avoided hostile submarines, and the vessel and cargo brought to its destination.
The plaintiff’s suit is for the recovery of a large sum of money for services rendered under the above state of facts, ■and for an order from the court requiring the Shipping Board to reinstate him as second mate. It is manifest from the facts stated that this court is without jurisdiction to consider the case. Our general jurisdiction is set forth in section 145 of the Judicial Code, and under the facts alleged the court is without authority to hear and determine the •claim. Whatever may be the merits of the plaintiff’s contention, this court is powerless to determine the issue. In ■addition to what has been said, the claim relied upon arose *290between August and October, 1918, and would be barred under section 156 of the Judicial Code. Therefore, the matter of relief is one that rests in the discretion of Congress.
The petition contains various other general allegations, all of which we have carefully examined, but which we need not comment upon, as, in our view of the case, the pertinent allegations upon which the suit is founded are those recited above.
The defendant’s motion to dismiss will be allowed and the petition dismissed. It is so ordered.